Citation Nr: 0843519	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-38 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The veteran served on active duty in United States Navy from 
September 1953 to September 1957.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied entitlement to service connection 
for tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

The claims file reflects that the veteran has received 
medical treatment from facilities in the VA Medical Center in 
Murfreesboro, Tennessee.  However, these records are not 
present within the file.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO 
should obtain and associate with the claims file all 
outstanding VA records.

In VA Form 21-4142 filed in February 2006, the veteran stated 
there are outstanding medical treatment records related to 
his claim on appeal from Ford Motor Company.  The veteran 
provided contact information for this provider.  However, 
this source was only contacted with an initial request for 
records.  Under 38 C.F.R. § 3.159(c)(1), VA will make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from private medical care providers.  Such reasonable efforts 
will generally consist of an initial request for the records 
and, if the records are not received, at least one follow-up 
request.  A follow-up request is not required if a response 
to the initial request indicates that the records sought do 
not exist or that a follow-up request for the records would 
be futile.  Id.  The AMC/RO should make a follow-up request 
to obtain these private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
tinnitus since service. Of particular 
interest are VA records of evaluation 
and/or treatment of the veteran's claimed 
tinnitus from the Murfreesboro VAMC.  Also 
of particular interest are private records 
of evaluation and/or treatment of the 
veteran's claimed tinnitus from the Ford 
Motor Company.  After the veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations-specifically to include 
consideration of all of the evidence of 
record since the February 2008 SSOC.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




